Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-7 and 22-34 are pending
Claims 1-3, 5-7, 22-24 & 26-34 were amended by Applicant (on 11-30-2020)
Claims 1-7 and 22-34 are rejected under 35 USC § 101 
Claims 1-6, 22-27 & 29-34 are rejected under 35 USC § 102
Claims 7 & 28 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-12-2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-29-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to RCE
The RCE filed 11-30-2020 has been entered. Claims 1-7 and 22-34  remain pending in the application.  Applicant’s amendments to independent claims 1, 22 &29 and its dependent claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101. In addition claims 1-6, 22-27 & 29-34  are rejected under 35 USC §102  and claims 7 & 28 remain rejected under 35 USC §102  because the cited art teaches the recited claims.
Claim Objections
Claims 1, 22 and 29 objected to because of the following informalities:  “calculators” should be replaced by “calculations”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-7 & 22-34] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-7 & 22-34, the claims recite an abstract idea of generating and prioritizing available proceeds from reverse mortgages based on user inputs. 
Independent Claims 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system, for prioritizing disbursements from reverse mortgages.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generating available proceeds associated with the reverse mortgage application based on the [[inputs]] numerical positions representing the disbursement priorities read via the read operation“; “generating the disbursements associated with [[for]] the reverse mortgage application based on the available proceeds generated based on the numerical positions representing the disbursement priorities”; and “generating prioritized disbursements as outputs by sequentially executing software calculators associated with representing the disbursement priorities read via the read operation” belong to the grouping of a mental process, under concepts performed in the human mind as it Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “a hardware processor”; “a memory device storing instructions that, when executed by the hardware processor, perform operations”; “specified by the electronic request sent via a communications network the [[a]] client device“; and “a client-server relationship with a client device“; 

In addition the following recite insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g). Specifically: “receiving numerical positions representing disbursement priorities as inputs the numerical positions representing the disbursement associated with [[for]] the reverse mortgage application”; “storing the numerical positions representing the disbursement priorities as the inputs specified by the request“; and “reading via a read operation the numerical positions representing the disbursement priorities“ amounting to mere data gathering related to receiving information.  Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 1, recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “a hardware processor”; “a memory device storing instructions that, when executed by the hardware processor, perform operations”; “specified by the electronic request sent via a communications network the [[a]] client device“; and “a client-server relationship with a client device“; 

In addition the following recite insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g). Specifically: “receiving numerical positions representing disbursement priorities as inputs the numerical positions representing the disbursement associated with [[for]] the reverse mortgage application”; “storing the numerical positions representing the disbursement priorities as the inputs specified by the request“; and “reading via a read operation the numerical positions representing the disbursement priorities“ amounting to mere data gathering related to receiving information. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Independent Claim 22 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 22 recites a method for prioritizing disbursements from reverse mortgages.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generating, , available proceeds associated with the reverse mortgage application based on the numerical positions specified as the inputs read “; “generating, the disbursements associated with [[for]] the reverse mortgage application based on the available proceeds generated based on the numerical positions specified as the inputs read”; and “generating, prioritized disbursements associated with the reverse mortgage application executing software calculators associated with specified by the request indicating [[as]] the disbursement priorities” belong to the grouping of a mental process, under concepts performed in the human mind as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. Alternatively it belongs to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 22 recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “client device”; “server”; “by the server via a read operation from the persistent storage “; and “a client-server relationship with a client device“; 

In addition the following recite insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g). Specifically: “receiving, , numerical positions specified as inputs [[sent]] via an request indicating disbursement priorities of the disbursements associated with [[for]] the reverse mortgage application”; “storing, , the numerical positions specified by the request as the inputs“; “reading, , the numerical positions specified by request as the inputs“; and “downloading the prioritized disbursements “ amounting to mere data gathering related to receiving information.  Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 22, recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “client device”; “server”; “by the server via a read operation from the persistent storage “; and “a client-server relationship with a client device“; 

In addition the following recite insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g). Specifically: “receiving, , numerical positions specified as inputs [[sent]] via an request indicating disbursement priorities of the disbursements associated with [[for]] the reverse mortgage application”; “storing, , the numerical positions specified by the request as the inputs“; “reading, , the numerical positions specified by request as the inputs“; and “downloading the prioritized disbursements “ amounting to mere data Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Independent Claim 29 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 29 recites a memory device for prioritizing disbursements from reverse mortgages.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generating available proceeds associated with the reverse mortgage application based on the [[inputs]] numerical positions read “; “the prioritization of the using the available proceeds executing software calculators read belong to the grouping of a mental process, under concepts performed in the human mind as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. Alternatively it belongs to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 29 recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “A memory device storing instruction that, when executed by a hardware processor, perform operations in a client-server relationship that prioritize disbursements associated with an electronic reverse mortgage application in response to an electronic request from a client device”; “a solid-state persistent storage”; “electronic request from the client device “; and “via the read operation from the solid-state persistent storage“; 

numerical positions specified as inputs [[sent]] via request requesting a prioritization of associated with [[for]] the reverse mortgage application”; “storing, the numerical positions specified as the inputs requesting the prioritization of the disbursements associated with the reverse mortgage application “; “reading, via a read operation, the numerical positions specified by the request requesting the prioritization of the disbursements associated with the reverse mortgage application“; and “downloading the prioritization of the disbursements “; amounting to mere data gathering related to receiving information.  Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 29, recites additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “A memory device storing instruction that, when executed by a hardware processor, perform operations in a client-server relationship that prioritize disbursements associated with an electronic reverse mortgage application in response to an electronic request from a client device”; “a solid-state persistent storage”; “electronic request from the client device “; and “via the read operation from the solid-state persistent storage“; 

In addition the following recite insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g). Specifically: “receiving numerical positions specified as inputs [[sent]] via request requesting a prioritization of associated with [[for]] the reverse mortgage application”; “storing, the numerical positions specified as the inputs requesting the prioritization of the disbursements associated with the reverse mortgage application “; “reading, via a read operation, the numerical positions specified by the request requesting the prioritization of the disbursements associated with the reverse mortgage application“; and “downloading the prioritization of the disbursements “; amounting to mere data gathering related to receiving information. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-7, dependent on claim 1; claims 23-28, dependent on claim 22 and claims 30-34 dependent on claim 29 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 22 and 29 respectively. Additional elements in claims 2-7, 23-28 and 30-34 do not provide further limitations on claims 1, 22 and 29 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claims 2, 23 and 30 dependent on claims 1, 22 and 29 respectively merely recites additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 2, 23 & 30 recite “further comprising sending the prioritized disbursements to 
Claims 3, 24 and 31 dependent on claims 1, 22 and 29 respectively merely recites additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 3, 24 and 31 recite “wherein the operations further comprise generating a graphical user interface that lists the prioritized disbursements 
Claim 4, 25 and 32 dependent on claims 3, 24 and 31 respectively: merely recites additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 4, 25 & 32 recite “operations further comprise displaying the graphical user interface that lists the prioritized disbursements”.  This claim amounts to no more than mere presenting information, including transmitting by use of conventional or generic technology in nascent but well-known environment, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). ). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible   
Claims 5, 26 and 33 dependent on claims 3, 24 and 31 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 5, 26 & 33 recite “, wherein the operations further comprise sending the graphical user interface to 
Claims 6 and 27 dependent on claims 1 and 22 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claim 6 and 27 recite “wherein the operations further comprise generating a webpage that specifies the prioritized disbursements 
Claims 7 and 28 dependent on claims 1 and 22 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 7 and 28 recite “wherein the operations further comprise sending the prioritized disbursements as a short message service message 
Claim 34 dependent on claim 29 merely adds to the abstract idea of claim 29. By including “changing any of the available proceeds generated based on the numerical positions prioritization of the disbursements by sequentially re-calculating the disbursements according to the changing of the any of the available proceeds” it adds to the abstract idea of generating and prioritizing available proceeds from reverse mortgages based on user inputs by adding the flexibility of changing any of the available proceeds from the reverse merger regenerating the prioritized disbursements according to the change in the proceeds without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).

Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 22-27, 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advani et. al. (US 2007/0265960 A1) hereinafter “Advani”.

Regarding claims 1, 22 and 29 Advani teaches: 
A system in a client-server relationship with a client device that prioritizes associated with [[for]] an electronic reverse mortgage application in response to an electronic request from the client device, the system comprising: 
a hardware processor and a memory device storing instructions that, when executed by the hardware processor, perform operations, the operations comprising; (See at least [0087] via: “… Memory 20087 provides volatile storage for computer software instructions 20088 and data 20089 used to … (e.g., routines for implementing lending, for the borrower and lender systems, the back end host server system….”) 
receiving numerical positions representing disbursement priorities as inputs specified by the electronic request sent via a communications network the [[a]] client device, the numerical positions representing the disbursement associated with [[for]] the electronic reverse mortgage application; (See at least priorities,….”) 
storing the numerical positions representing the disbursement priorities as the inputs specified by the electronic request; (See at least [0052] via: “…FIG. 7 is a block diagram of a process implemented by a host server … the back end system receives 7035 the user's input of loan priorities, after the user has selected the compare option 6031 of FIG. 6, and stores the priorities in a database…”). 
reading via a read operation the numerical positions representing the disbursement priorities; (See at least [0052] via: “…FIG. 7 is a block diagram of a process implemented by a host server….Having received the user's priorities, the back end system creates 7036 comparative data, …and returns the comparative data 7037 to the user with details provided against each user priority. ….”).
generating available proceeds associated with the electronic reverse mortgage application based on the [[inputs]] numerical positions representing the disbursement priorities read via the read operation; (See at least [0052] via: “…FIG. 7 is a block diagram of a process implemented by a host server in response to a user's request for comparative information about different loan options for structuring a… loan … Having received the user's priorities, the back end system creates 7036 comparative data, … and returns the comparative data 7037 to the user with details provided against each user priority….”).
generating the disbursements associated with [[for]] the electronic reverse mortgage application based on the available proceeds generated based on the numerical positions representing the disbursement priorities; (See at least [0080] via: “… FIG. 17A shows a graphical user interface by which a user is provided with a basic mortgage calculator 17095 for a … reverse mortgage… user may input a desired interest rate 17097, desired payment amount 17098, desired frequency of payments 17099, and desired duration of loan 17100. Once the user presses the calculate button 17101, the back end server determines recommended loan terms and other loan summary information as shown in FIGS. 18A and 18B, based on the user's input data…”; in addition see at least [0081] via: “… FIG. 17B shows a graphical user interface by which a user is provided with an advanced mortgage calculator 17102 for a… reverse mortgage…the advanced mortgage calculator 17102 may allow the user to enter a first payment amount 17105 that is greater than subsequent payments; and to enter a home appreciation rate 17106 and yearly cost of living adjustment 17107 that will be taken into account in performing the back end reverse mortgage determinations…”).
generating prioritized disbursements as outputs by sequentially executing software calculators associated with representing the disbursement priorities read via the read operation (See at least [0033] via: “… FIG. 17B shows a graphical user interface by which a user is provided with an advanced mortgage calculator for a … reverse mortgage …..”; in addition see at least [0052] via: “…FIG. 7 is a block diagram of a process implemented by a host server in response to a user's request for comparative information about different loan options for structuring a… loan…Once the user's input of priorities, the back end system creates 7036 comparative data, … and returns the comparative data 7037 to the user with details provided against each user priority….”).       
downloading, by the server, the prioritized disbursements to the client device (See at least [claim 3] via: “.…receiving from the user over the computer network at least one custom periodic payment amount for a payment period of the reverse mortgage; generating a custom schedule based on the custom periodic payment amount; and transmitting the custom schedule over the computer network to the user..”)

Regarding claims 2, 23 and 30 Advani teach the invention as claimed as detailed above with respect to claims 1, 22 and 29 respectively. Advani also teaches:
wherein the operations further comprise sending the prioritized disbursements to priorities…  the system may receive user priorities as to the degree of minimizing or maximizing payments, the degree of flexibility on payments (e.g. seasonal or graduated), the degree of minimizing or maximizing interest paid, and the degree of minimizing or maximizing total payments…”)          
         
Regarding claims 3, 24 & 31 Advani teaches the invention as claimed as detailed above with respect to claim 1, 22 & 29 respectively. Advani also teaches:

wherein the operations further comprise generating a graphical user interface that lists the prioritized disbursements priorities…..”) 

Regarding claims 4, 25 & 32 Advani teaches the invention as claimed as detailed above with respect to claim 1, 22 and 29 respectively and the invention as claimed as detailed above with respect to claims 3, 24, & 31 respectively. Advani also teaches: 
wherein the operations further comprise displaying the graphical user interface that lists the prioritized disbursements. (See at least [0052] via: “…Having received the user's priorities, the back end system creates 7036 comparative data, …. for various model loans (including standard and nonstandard loan types), and returns the comparative data 7037 to the user with details provided against each user priority   …in the graphical user interface 6032 of FIG. 6, the user may be provided with data as to the monthly payment amount and total interest amount, where the user has expressed priorities for those criteria….”)  

Regarding claims 5, 26 & 33  Advani teaches the invention as claimed as detailed above with respect to claims 1, 22 & 29 respectively and the invention as claimed as detailed above with respect to claim 3, 24 & 31 respectively. Advani also teaches:
wherein the operations further comprise sending the graphical user interface to 

Regarding claims 6 and 27  Advani teaches the invention as claimed as detailed above with respect to claims 1 and 22 respectively. Advani also teaches:
wherein the operations further comprise generating a webpage that specifies the prioritized disbursements 

Regarding claim 34 Advani teaches the invention as claimed as detailed above with respect to claim 29. Advani also teaches:
changing any of the available proceeds generated based on the numerical positions ; and regenerating[[,]] prioritization of the disbursements by sequentially re-calculating the disbursements according to the changing of the any of the available proceeds  (See at least [0058] via: “… FIG. 13 shows a graphical user interface and a related block diagram of processes implemented by a host server for modifying specific payments in an existing repayment schedule for a… loan…”; in addition see at least [0081] via: “..FIG. 17B shows a graphical user interface by which a user is provided with an advanced mortgage calculator 17102 for a … reverse mortgage, ….the advanced mortgage calculator 17102 may allow the user to enter a first payment amount 17105 that is greater than subsequent payments; and to enter a home appreciation rate 17106 and yearly cost of living adjustment 17107 that will be taken into account in performing the back end reverse mortgage determinations…”).       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 7 & 28 are rejected under 35 U.S.C. 103 as being un-patentable by Advani in view of Krajicek et.al. (US 2018/0158139 A1) hereinafter “Krajicek” 

Regarding claims 7 & 28 Advani teach the invention as claimed as detailed above with respect to claim 1 & 22 respectively. Advani is silent with respect to the following claim that is taught by Krajicek:
wherein the operations further comprise sending the prioritized disbursements as a short message service message loan--irrespective of the timing of the payment, the amount of the payment, or where the payment originated from--may be applied to the flexible loan according to a specified payment application order of priority….”; in addition see at least [155] via: “…The structures and processes disclosed herein may be used with… short message services (SMS)…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Advani to incorporate the teachings of Krajicek because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Advani’s teaching regarding a computer method for automating prioritized mortgages could be modified to include Krajicek’s  method for issuing and managing flexible loans that incorporates SMS messaging in order to make it easier and quicker for a client to receive feedback information regarding the submited loan application.


Response to Arguments
11/30/2020 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended claims 1-3, 5-7, 22-24 & 26-34 as posted in the above analysis with additions underlined and deletions in 

In response to applicant's arguments regarding rejection under 35 U.S.C  § 101:

Below is a synopsis regarding the steps taken for the 101 rejection. 

STEP 2A PRONG ONE: does the claim recite an abstract idea? YES, it falls under the grouping of a mental process under concepts performed in the human mind including observation evaluation, judgement and opinion, or alternatively certain methods of organizing human activity under fundamental economic principles or practices as it recites the abstract idea of generating and prioritizing available proceeds from reverse mortgages based on user inputs
STEP 2A PRONG TWO: Does the claim recite additional ideas elements that integrate the abstract idea into a practical idea: NO
STEP 2B: Does the claim recite additional elements that amount to an inventive concept (significantly more) more than the recited abstract idea? NO

Regarding the step 2A Prong One Analysis
Based on independent claim 1, the abstract idea (refer to MPP 2106.04(a)(2)) comprises:
A system  that prioritizes disbursements associated with a reverse mortgage application in response to a request , the system comprising: ; 
generating available proceeds associated with the reverse mortgage application based on the numerical positions representing the disbursement priorities read via the read operation; 
generating the disbursements associated with the reverse mortgage application based on the available proceeds generated based on the numerical positions representing the disbursement priorities; and 
generating prioritized disbursements as outputs by sequentially executing software calculators associated with representing the disbursement priorities read via the read operation.  

The above certainly belongs to the grouping of a mental process, under concepts performed in the human mind as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. Alternatively it belongs to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and 

Regarding the step 2A Prong Two Analysis
Additional elements, that do not integrate a mental process into a practical application since they amount to mere instructions to implement an abstract idea on a computer (refer to MPEP 2106.05(f)) comprise:

a hardware processor; and 
a memory device storing instructions that, when executed by the hardware processor, perform operations, the operations comprising: 
specified by the electronic request sent via a communications network from the client device 

Examiner does not agree with the applicant that the above selected claims improve computer functioning since they solely recite mere instructions to implement an abstract idea on a computer. 

Regarding the step 2B Prong Analysis
As stated above the selected claims listed under the above paragraph do NOT improve computer functioning since they solely recite mere instructions to implement an abstract idea on a computer

Additional insignificant extra solution activity to the judicial exception that do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g)) comprise:

receiving numerical positions representing disbursement priorities as inputs, the numerical positions representing the disbursement  priorities of the disbursements associated with  the reverse mortgage application; 
storing the numerical positions representing the disbursement priorities as the inputs specified by the request; 
reading via a read operation the numerical positions representing the disbursement priorities; 



In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:

Applicant argues, that even though Kiritz with Hopkins allows a user or loan officer to dynamically change inputs to a reverse mortgage application, Kiritz with Hopkins fail to address “priorities” of the disbursements. Furthermore Applicant argues that independent claims 1, 22 & 29 recite inputs that specify “numerical positions as priorities” of the disbursements and “sequentially calculating the disbursements according to the numerical positions as priorities of the disbursements” which are not covered by Kiritz with Hopkins. Applicant argues that as a result the rejection of the independent claims 1, 22 & 29 and its dependent claims be removed. Examiner agrees with Applicant that Kiritz and Hopkins do not fully teach the invention and thus has introduced Advani who does address the above mentioned claims and as such claims 1-6, 22-27 and 29-34 are rejected under 35 USC § 102 and claims 7 & 28 remain rejected under 35 USC § 102. 

In conclusion, in spite of applicant’s amended  claims, all claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed above and thus remains rejected under 35 USC §101 and in addition are rejected under 35 USC §102 as anticipated by Advani and under 35 USC §103 as obvious based on Advani in view of Krajicek. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3696            


/Robert R Niquette/
Primary Examiner, Art Unit 3696